Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Xiaoping Yao appeals the district court’s order granting summary judgment in favor of his former employer, Visa Inc., and dismissing his claim pursuant to 42 U.S.C. §§ 2000e-2000e-17 (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Yao v. Visa Inc., No. l:08-cv-01181-LO-TCB, 2009 WL 3734178 (E.D.Va. Nov. 6, 2009) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.